UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1127


MEINEKE CAR CARE CENTERS, INC.,

                Plaintiff - Appellee,

          v.

JOSEPH E. GLOVER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cv-00667-FDW-DCK)


Submitted:   August 24, 2011             Decided:   September 13, 2011


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Joseph E. Glover, Appellant Pro Se.      Amy Kathleen Reynolds,
Deputy General Counsel, Ted P. Pearce, DRIVEN BRANDS, INC.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph E. Glover appeals the district court’s order

granting a preliminary injunction to Meineke Car Care Centers,

Inc.      We     review       the   district       court’s         order       for    abuse     of

discretion.       Planned Parenthood of Blue Ridge v. Camblos, 155
F.3d 352,    359     (4th Cir. 1998)           (en    banc).          We     conclude       the

district court did not abuse its discretion.                                  Accordingly, we

affirm the district court’s order.

               Glover      also       challenges             the     district             court’s

disposition      of     his    argument      that       venue      did    not       lie   in   the

Western District of North Carolina.                          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory        and       collateral         orders,         28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                           The district court’s

determination         of      venue     is     not       a      final         or     appealable

interlocutory         or   collateral        order.          Accordingly,            we   dismiss

these arguments for lack of jurisdiction.

               We dispense with oral argument because the facts and

legal    contentions          are   adequately       presented           in    the    materials

before   the     court     and      argument      would      not    aid       the    decisional

process.

                                                                         AFFIRMED IN PART;
                                                                         DISMISSED IN PART


                                              2